DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 5, 7, 8, 11-16 and 20 are pending.
3.	Claims 1, 5, 8 and 15 are amended.
4.	Claims 2-4, 6, 9, 10 and 17-19 are cancelled.

Allowable Subject Matter
5.	Claims 1, 5, 7, 8, 11-16 and 20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
In view of the claim amendments filed 01/08/2021, the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the first computing system comprises three parallel processors, wherein each of the three parallel processors of the first computing system have different CPU architectures than any other processor of the three parallel processors of the first computing system; the second computing system comprises three parallel processors, wherein each of the three parallel processors of the second computing system have different CPU architectures than any other processor of the three parallel processors of the second computing system; and the third computing system comprises three parallel processors, wherein each of the three parallel processors of the third computing system have different CPU architectures than any other processor of the three parallel processors of the third computing system and wherein the first computing system, the second computing system, and the third computing system have identical hardware configurations”, in combination with other recited limitations in amended independent claim 1.
at least two computing systems comprising: wherein the plurality of parallel processors comprise a first processor, a second processor, and a third processor and the first processor has a first CPU architecture, the second processor has a second CPU architecture different than the first CPU architecture, and the third processor has a third CPU architecture different than the first and second CPU architectures; and each of the at least two computing systems have identical hardware configurations and that each of the at least two computing systems has a different processor set as the system controller responsible for handling initialization procedures when each of the at least two computing system is booted up”, in combination with other recited limitations in amended independent claim 8.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the first computing system comprises three parallel processors, wherein each of the three parallel processors of the first computing system have different CPU architectures than any other processor of the three parallel processors of the first computing system; the second computing system comprises three parallel processors, wherein each of the three parallel processors of the second computing system have different CPU architectures than any other processor of the three parallel processors of the second computing system; and the third computing system comprises three parallel processors, wherein each of the three parallel processors of the third computing system have different CPU architectures than any other processor of the three parallel processors of the third computing system and wherein the first computing system, the second computing system, and the third computing system have identical hardware configurations”, in combination with other recited limitations in amended independent claim 15.

Any additional references cited along with this Notice of Allowance is further silent on motivation to combine such features and functionality and are provided as showing background information with respect to the state of the art as it pertains to the applicants' invention and fails to teach or suggest, alone or in combination, the limitations of claims presented; therefore, the patent application is deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181     

/Farley Abad/Primary Examiner, Art Unit 2181